Citation Nr: 1400678	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD) in excess of 30 percent. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from December 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO continued the 30 percent rating for PTSD in a November 2009 rating decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire rating period, PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as intermittent periods of anger and fluctuations of mood, anxiety and depression, mild memory impairment, disturbances of mood and motivation, sleep impairment, difficulty in adapting to stressful circumstances, and the ability maintain close relationships only with immediate family members and one or two friends. 

2.  For the entire rating period, PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for PTSD have been met or more nearly approximated during the rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met or more nearly approximated at any time during the rating period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran in May 2009 and August 2009.  These letters explained the evidence necessary to substantiate the claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection, no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

As it relates to the duty to assist, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the Veteran. 

The Veteran was afforded VA examinations in December 2008, September 2009, June 2010, and September 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination reports set forth a history, assessments of social and industrial impairment, and detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be adequate for rating purposes.  The examination reports provided a history supplied by the Veteran and detailed examination results as well as social and occupational assessments by the examiners.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if so desired.  As to the right for a hearing, the Board notes that the Veteran, in the August 2011 substantive appeal, indicated that he does not want a Board hearing.  Afterwards, it appears that the Veteran may have requested a Board hearing; however, in an October 2012 statement, the Veteran withdrew his request for a hearing.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Initial Rating for PTSD

Disability ratings are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances, especially with the more fully described grades of disabilities, it is not expected that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9411, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   38 C.F.R. § 4.130, DC 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The Veteran contends that his PTSD symptomatology and impairment demonstrate that an initial rating in excess of 30 percent is warranted because of symptoms such as flashbacks, nightmares, difficulty sleeping, avoidance of large crowds, exaggerated startle response, preoccupation with checking locks and the perimeter, anxiety, depression, and difficulty establishing relationships with others other than close family and one or two friends. 

At the January 2011 RO hearing, the Veteran indicated that he has difficulty controlling his anger and that he has nightmares everyday with intrusive thoughts all the time.  He testified that he copes by being alone outside working on his garden or repairing lawn mowers.  The Veteran stated that he has panic attacks two-to-three times per week and that his memory is "getting bad" as evidenced by forgetting people's names or the reason he is in a certain place at a certain time.  The Veteran further expressed that he is always depressed and thinks about suicide once a month.  He further indicated that he has auditory hallucinations of a fellow soldier from Vietnam.  Finally, the Veteran mentioned that he has two or three friends that he "like(s) to mess around with."  

During the hearing, the Veteran's wife indicated that he lashes out during his sleep and that she has to tip toe around him all the time because he is easily startled.  She indicated that, despite the fact that she is coping with the Veteran's PTSD symptoms, marriage has been difficult because the Veteran is easily angered, depressed most of the time, and refuses to join her in most family gatherings.

At the December 2008 VA examination conducted in conjunction with the Veteran's claim, the Veteran asserted that he had infrequent flashbacks, intrusive thoughts, trouble falling asleep, nightmares two-to-three times per week, occasional suicidal ideas without a plan, and auditory hallucinations related to war.  He indicated that he is continuously agitated, easily startled, and that he avoids crowds.  The VA examiner found the Veteran to be alert, oriented times three, and had a cooperative attitude.  The Veteran's affect was restricted, his eye contact was fair, and his speech was goal directed.  The VA examiner also found no suicidal or homicidal ideation and nonspecific auditory hallucinations with no visual hallucinations.  The VA examiner then assigned a GAF score of 65 and concluded that the Veteran's symptoms were moderate, that he manages his VA benefits well, and that he functions well in employment and social areas.   

At the September 2009 VA examination, the Veteran stated that he had daily intrusive thoughts, trouble sleeping nightly, combat-related nightmares once or twice per month, periods of anxiety with increased irritability, trouble controlling his temper, and exaggerated startle response to any sudden or unexpected noise.  The Veteran indicated that he avoids crowds and family gatherings, and spends much of his time alone working in the garden or watching television.  The VA examiner found that the Veteran was alert, oriented, cooperative, and casually dressed with good eye contact and normal speech.  The Veteran's thought process was logical and goal oriented with adequate judgment to avoid danger.  He was guarded with constricted affect; no suicidal or violent ideation was noted but the Veteran had auditory hallucinations of people he knew in Vietnam.  The VA examiner noted that the Veteran was anxious, irritable, quickly angered, and had increased arousal and avoidance.  The VA examiner then assigned a GAF score of 60 and concluded that the PTSD symptoms resulted in some impairment in employability and moderate impairment in both social and industrial function.

At the June 2010 VA examination, the VA examiner noted that the severity of the Veteran's symptoms was mild to moderate.  The Veteran reported that his marriage and family life were better and he went to church at his wife's insistence.  The Veteran was well dressed and groomed with clear sensorium; he was also cooperative with normal speech, mood, and affect.  The Veteran's memory, insight, and judgment were found to be adequate.  The Veteran asserted that he could not work inside, that his memory was poor, and that his irritability has affected his social life.  The VA examiner assigned a GAF score of 63 and found that the Veteran had mild impairment in employment and social functioning as a result of PTSD symptoms. 

September 2011, November 2011, and January 2012 VA treatment records show complaints of flashbacks, anxiety, crowd avoidance, exaggerated startle response, hypervigilance, auditory hallucinations, depression, and poor sleep with nightmares every night.  The Veteran was generally found to be cooperative, appropriately dressed and groomed with good eye contact.  His speech and affect were normal, thought process linear, and affect appropriate to the speech content.  He had no delusions, suicidal or homicidal ideations, or obsessions or compulsions.  The Veteran's GAF scores were 55 in September 2011, 60 in November 2011, and 63 in January 2012. 

At the September 2012 VA examination, the Veteran stated that he had been married for 39 years, that his marriage had been strained for years due to PTSD symptoms, and that his wife has learned to cope with his PTSD symptoms.  He spends much of his at home gardening or repairing lawn mowers in order to isolate himself from others, attends church twice per month, and has one close friend and a sister, who lives close by.  The Veteran asserted that he has occasional flashbacks, exaggerated startle response, one nightmare per month, hypervigilance in crowds, and auditory hallucinations relating to his traumatic experiences in Vietnam.  He also indicated that he is more agitated at night and that he avoids crowds and public places.  The VA examiner found that the Veteran's symptoms included, difficulty falling and staying asleep, outbursts of anger, hypervigilance, exaggerated startle response, anxiety, chronic sleep impairment, disturbances to motivation and mood, and difficulty adapting to stressful circumstances, including work or a work-like setting.  The VA examiner assigned a GAF score of 61 and concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although functioning satisfactorily with normal routine behavior, self-care, and conversation. 

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent disability rating for PTSD have been met throughout the appeal period.  The Veteran has been shown to have intermittent periods of anger and fluctuations of mood, as well as anxiety, depression, and mild memory impairment throughout the appeal period.  Disturbances of motivation and mood as well as difficulty adapting to stressful circumstances have also been shown during the appeal period.  Although the Veteran has been married for approximately 40 years, his wife reported that their marriage has been difficult due to the Veteran's PTSD symptoms.  

The Veteran has also indicated that he prefers isolation, that he spends most of his time alone either gardening or repairing lawn mowers, and that he avoids large crowds and family or social gatherings.  The Veteran's affect was found to be constricted at times during the appeal period.  The Veteran indicated that he has panic attacks two to three times per week, that he thinks about suicide once per month but with no plan or intention, and that he has some impairment in short or long term memory.  Finally, the GAF scores assigned reflect mild to moderate difficulty in social or occupational functioning (e.g., one or two friends, strained marriage, conflicts with friends).  Therefore, resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating for PTSD have been more nearly approximated since the initial grant of service connection for PTSD.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability rating in excess of 50 percent have not been met or nearly approximated at any time during the appeal period.  The Board finds that the Veteran's PTSD symptoms only moderately impacted social and occupational functioning and were not shown to be more than moderate in degree at any point during the appeal period.  The Veteran's PTSD symptoms and the severity thereof did not more nearly approximate the criteria for a 70 percent disability rating (occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood) at any time.  38 C.F.R. 
§§ 4.3, 4.7.

The evidence has not shown suicidal plans or intentions.  There were no findings or assertions of suicidal or homicidal plans or intentions at the numerous VA examinations and VA treatment records.  While the Veteran was noted to check the locks and windows frequently, there were no obsessional rituals found which interfered with routine activities.  Speech has not been found to be intermittently illogical, obscure, or irrelevant at any time during this period, including at any of the VA examinations.  While the Veteran and his wife indicated that he was depressed most of the time, depression has not been diagnosed nor has it been found to be near-continuous.  He has been found to be alert and oriented to time, place, and person at all times and there have been no findings of neglect of personal appearance or hygiene.

As to relationships, while the Veteran has reported that he tends to isolate and prefers to be alone, he still remains married and has reported having good relationships with at least one or two friends.  He also goes to church approximately twice per month.  Furthermore, the numerous GAF scores in the 60s with only one at 55, are indicative of mild to moderate symptoms or mild to moderate difficulty in social, occupational, or school functioning. 

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between ratings would be extremely ambiguous.  Id. at 442.  Here, the Board finds that the Veteran's PTSD symptoms do not demonstrate occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood.  See Vazquez-Claudio, 713 F.3d 112.  The Board acknowledges the Veteran's claimed symptoms of exaggerated startle response and crowd avoidance.  However, the Board finds that these symptoms are similar in nature to anxiety, which is contemplated by the 30 percent rating.  See Id.  

With this in mind, the evidence shows that the Veteran's overall PTSD picture is adequately contemplated by the 50 percent rating.  The Veteran does suffer from sleep problems, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than the current 50 percent rating.  Flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with depression and anxiety, which are both symptoms contemplated under the 30 percent PTSD disability rating.  A 50 percent PTSD disability rating also considers "disturbances of motivation and mood" which would include the Veteran's reported depression and anxiety symptoms.  While the Veteran was found to have difficulty in adapting to stressful circumstances, the total disability picture does not show occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Therefore, the Board finds that the evidence of record does not support a rating in excess of 50 percent. 

For these reasons and resolving doubt in the Veteran's favor, the Board finds that Veteran's total disability picture more closely approximates the 50 percent rating for PTSD.  The preponderance of the evidence is against a rating in excess of 50 percent for PTSD at any time during the appeal period.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the schedular rating criteria contemplate the impairments and symptoms associated with the Veteran's PTSD.  The symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested in flashbacks, nightmares, difficulty sleeping, avoidance of large crowds, difficulty associating with others other than his immediately family and one or two close friends, outbursts of anger, irritability, hypervigilance, disturbances to motivation and mood, difficulty adapting to stressful circumstances, and anxiety.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  In the absence of exceptional factors associated with this disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the PTSD disability.  Rather, he indicated at the September 2009 and June 2010 VA examinations that he was employed at the Illinois Central Railroad for 30 years, retired on disability because of non-service-connected bilateral carpal tunnel syndrome, and had no unemployment due to mental health.  See September 2009 and June 2010 VA reports of medical examination.  He has not alleged that he is, or 

was at any time, unemployable due to PTSD; thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected PTSD.


ORDER

An initial rating of 50 percent for PTSD but no higher throughout the appeal period is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


